[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
(1) There is an old anecdote often mentioned when characterizing the Waterbury Bar that: "The members utilize and write their own practice book." This is a prime example of such invention. The court is asked to articulate its own memorandum of decision. This motion is one peculiar to an appellate court and is not applicable to the lower court.
(2) By requesting the trial court to reconsider its memorandum of decision, counsel wants a change in the memorandum of decision based on new facts not incorporated in its trial brief and contrary to those found in its memorandum of decision.
(3) It is an attempt to circumvent the appellate court that may order or deny the trial court's motion, if properly before them.
(4) The present hearing is premature if the articulation, Practice Book 4051 is denied. It may be heard by a motion for review, Practice Book 4054.
For the foregoing reasons the motion for articulation is denied.
Robert A. Wall State Trial Referee. CT Page 3497